Judgment in favor of plaintiff unanimously reversed on the law, the facts, and in the exercise of discretion, the verdict vacated and a new trial granted, with costs to defendant-appellant unless plaintiff, within 15 days after service of a certified copy of the order entered herein with notice of entry, stipulates to accept $5,000 in lieu of the award by verdict as reduced by the court, in which event the judgment is modified to that extent and as thus modified, affirmed, with one-half costs to defendant-appellant. In this action for personal injuries it is evident that an award of damages in excess of $5,000 is not warranted by the record. Concur — Botein, P. J., Breitel, Rabin, Steuer and Bastow, JJ. [See 20 A D 2d 696.]